Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,635,969 in view of claim 1 of U.S. Patent No. 9,886,663 B2.  A person having ordinary skill in the art would have been motivated to combine the claims of the ‘969 patent with the ‘663 patent because deploying the optimized neural network to the hardware is necessary for the practical use of the neural network.



US 10,635,969
App. 16/834,311
1. A method comprising: 
reading a neural network description describing a neural network comprising a plurality of functional units on a plurality of cores; 

selecting a functional unit of the plurality of functional units; 
dividing the functional unit into a plurality of subunits; 

connecting the plurality of subunits to the neural network in place of the functional unit; 

reallocating the plurality of functional units and the plurality of subunits between the plurality of cores; 

removing one or more unused core of the plurality of cores; 

writing an optimized neural network description based on the reallocation.
1. A method comprising: 
reading a neural network description describing a neural network comprising a plurality of functional units on a plurality of cores; 

selecting a functional unit of the plurality of functional units; 
dividing the functional unit into a plurality of subunits; 

connecting the plurality of subunits to the neural network in place of the functional unit; 

reallocating the plurality of functional units and the plurality of subunits between the plurality of cores; 

removing one or more unused core of the plurality of cores; 

writing an optimized neural network description based on the reallocation; 

U.S. 9,886,663 B2

1. A computer-implemented method of generating executable code for a target platform in a neural network, comprising: receiving a spiking neural network description; receiving platform-specific optimizations for a plurality of target platforms, the platform-specific optimizations comprising cache coherence for multi-processor target platforms, and the platform-specific optimizations based on a partition of the neural network across the plurality of target platforms; generating executable code for at least one target platform of the plurality of target platforms by processing the platform-specific optimizations for the plurality of target platforms with the network description; and deploying the executable code to the at least one target platform.
and 

laying out the neural network in one or more physical core according to the optimized neural network description.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115